 

Case 4:18-cv-00876-O Document 10 Filed 12/31/18 Page 1 of 9 Page|D 40
N THE UNITED STATES DISTRICT COURT

<)FE\(J\W“;X OR THE NORTHERN DISTRICT OF TEXAS

FORT WORTH DIVISION

ARNULFO RODRIGUEZ §

(Petitioner) § Appeal: 4:18-cv~00876-0

V § Cr: 4:16-CR-00029-0(04)
§ ' H..hmge:REH)O'G»mUR

UNITED STATES OF AMERICA § lBDJ

(Respondant) §

"MOTION TO CGMPEL ATTORNEYS TO DELIVER ALL CONTENTS OF
CRIMINAL FILE TO DEFENDANT".

Comes now the Defendant/Petitioner Arnulfo'Rodriguez, in the
above styled and titled action proceeding Pro Se and In Forma
Pauperis, and moves this Court to onder to the Petitioner's former
attorneys to compel them to deliver all contents of his criminal
case file for use in collateral actions.

See Memorandum of Law, attached hereto.

Wherefore, Petitioner Arnulfo Rodriguez moves this §h@eurt
_ fon an order to compel attorneys to deliver all contents of his
criminal case file.

Respectfully submitted

This ZBth day of December 2018.
_ , rf’l(.///[6 L%C/noéeéd

Arnulfo Rodrig@ez
Pro Se litigant.

 

  
 

   

      

U.S. D

ISTR`IC '
NORTH T COURT

ERN DISTRICT OF TEXAS
1 of 1

CLE
By RK, U.S. DISTRICT COURT
D

Cputy

 
 

 

Case 4:18-cv-00876-O Document 10 Filed12/31/18 PageZon Page|D 41
IN THE UNITED STATES DISTRICT COURT

FOR THE NOR'I`HERN DlS'l`RlC'l` OF TEXAS
F'OR'I` WOR'I'H DIVISION

ARNULFO yRODRIGUEZ §

(Petitioner) § Appeal: 4:18-cv-00876-0

V § CR: 4:16-CR-OOOZ9-O(04)
§ Honorable Judge:

UNITED STATES OF.‘;~`AMERICA § REED O'CONNOR USDJ

(Respondant) § .

"MEMORANDUM OF'LAW IN SUPPORT OF MOTION TO COMPEL ATTORNEYS
TO DELIVER ALL CONTENTS OF CRIMINAL Fll.E TO DEFENDANT".

 

L-]

_EEF_<;»~ §

I: Petitioner Arnulfo Rodriguez has alrady tried to obtain the aforementioned
d:cdocumentation with unfruitful results. 4
As the exhibits attached to this memorandum by the Petitioner will show,

Pétitioner's attorneys Mr. Robert Herrington and Mr. David D. Burns, both

of them former advocates of the Petitioner has done little or nothing to return

to the Petitioner copy of his entire criminal case file even when he has clearly
expressed the crucial necessity of such documentation on his pursue for collateral
actions on his criminal case. 1b illustrate his claim, Petitioner shows toi

the Court a letter with his last attempt made on August 21, 2018 to Mr. David
Burns(exhibithA) requesting the aforementioned copies which was repiiedson

August 23, 2018 (exhibit B) wherein Mr. Burns literally denies having any

of the Petitioner records. Furthermore, Mr Burns direct the Petitioner to

contact attorney Robert Herington with what the Petitioner interprets as an.
intention from Mr. Burns to make the Petitioner to obtain the documentation

from Mr. Herringtons' office. It does confuse the Petitioner in a great degree
since he do not understand how an attorney has_ngt_any kind of legal paperwork

from one of his former clients eventhough when the laststep made in the Petitioners'

case by the advocate therein an appeals work was .`?i.”drTe"`orMarch 12 , 2018 ( see

 

exhibit C).

 

Case 4:18-cv-00876-O Document 10 Filed 12/31/18 Page 3 of 9 Page|D 42

Meanwhile, within June; 2018 and August 223 2018 the Petitioner
was likewise trying to obtain the mentioned legal work from Mr
Herrington, action that lead himn to acquire copies of the Indictment,
Judgment, and copy of a "Motion For Court-Appointed Counsel to

Withdraw And To Be Relieved of the 0bligation To File Petition

 

For Writ Of Certiorari", accompanied with what the Petitioner

 

 

considers is notionly¢unethical, but totally careless message

to him with this words on it: "Mr. Rodriguez: Here you got the
true copies of every documentation 1 have. Some other documents
exist, but only on Qékéctronic form, which I don't have the
access neither the obligation to recover for you, nor mail them.
.Courteusly.", message wrote in Spanish language and apparently
signed by Mr. Herrington. (Edjbit[»

Petitioner has begun to be concern in regards the timimg
for re§ponse to the Honorable Court and how to obtain besides
other significaat documentation from the Court with the only
purpose to be correct in his facts within his forthcoming submissions
and pleadings. Moreover, Petitioner asserts that without the
copies requested to his former lawyers, it will be a harsh task
to meet for him and his attempts and actions may be mislead
or misunderstanded and taken as vague or non-meritorious by
not containing Sufficient information that could be found in
said documentation.

Therefore, Petitioner claims to the Honorable Court grant
his motion and compel his former attorneys to comply diligently
with his duties on a professional and responsible way by delivering
all contents of the Petitioners' Criminal file.

For this, Petitioner forever prays.

2 of3

 

 

Case 4:18-CV-00876-O' Doc`ument 10 Filed 12/31/18 Page 4 of 9 Page|_D 43

This27th day of December, 2018.
Respectfully submitted.

§§ fm)/ re %Jffjoz,z
FO RODRIGUEZ N 53753-177
BOP GILES W. DALBY C. F. (A1-27L)
SUSNUKHIAVEMEIF '
POST, TEXAS 79356
VERIFICATION
Ilmwe ramithe foregoing "Memorandum of Law In Support Of Motion
to Compel Attorneys To Deliver All Contents Of Criminal File
To Defendant". and hereby verify that the matters alleged herein
are true, except as to matters alleged on information and belief,
and as to those, l believe them to be true. I certify under the

penalty of perjury that the foregoing is true`and correct, Executed

at Post, Texas on this December 27, 2018.

dam/g /Z‘)C/)’i'€é€ ?.

ARNULFO RODR GUEZ
PRO-SE LITIGANT

CERTIFICATE OF SERVICE

 

I certify under the penalty of perjury that the foregoing

"Memorandum of Law In Support Of Motion To Compel Attorneyss

 

To Deliver All Contents Of Criminal File To Defendant" was placed

 

into the prisonls mail system, postage pre-paid, for service

upon this Honorable Court via United States Mail system on December
27, 2018, to the United States District Court Clerk, for the
Northern District of Texas, Fort Worth Division at 501 W. 10th

Street, Room 310, Fort Worth, Texas 76102, Movant ask this courts'

Clerk to serve all other interest parties via electronic notification.
_ AH/lc'/G wilqu
ARNULFO RoDRIGUEZ N° 53753-177
BOP GILES W. DALBY C.F. (A1-27L)
SOSPKEHHINWIUEIF
POST, TEXAS 79356

 

Case 4:18-cv-00876-O Document 10 Fi|eq§j;;{§g§k§§ R(§jj,}gfg§]§)£9 Page|D 44(§\/_
REG, N° 53753-177 52
GILEs w. DALBY c.F. (A1-27L) .O
805 NoRTH AvENuE F /)`
Pos'r, TEXAS 79356 ° 1 €-

DANNY D. BURNs, ATL ’7~:. ,_
115 NoRTH HENDERsoN sTREET - 1
FoRT woRTH, TEXAs 76102 RE: APPEAL 17_8049

August 21 , 2018.

Dear Mr. Burns:_ 1

I am writing to you again on another attempt to obtain copies of the
entire file of my case. On. past July 31 , 2018 I had sent a letter ne.king
the same request but unfortunatelly I have no response from you yet. Basically
this is my third attempt .to obtain the - aforementioned documentation besides
copy of the last docket sheet from my criminal file.

I am working on the pursue of filing for a post conviction collateral
relief , reason why the obtainment of such documents is essential to that
finality. I am in the belief that those copies I am requesting for, will
»be very helpful to the purpose of being correct with the facts and narrative
when I prepare the forthcoming Inotion~.

Previously, I tried to obtain such documentation directly from the court,
but I have been instructed by the court'S clerk to obtained it from your
~office, so please provide me with it to keep trying to Work on my case.
Please don't forget to send to me copies of the payments I have made to you
since this time I will be proceeding as an Indigent and I need to probe that
I have no more money and I need to obtain a counsel appointment.

Thank you in advance for your assistance and prompt respons

    

 

 

Case 4:18-cv-00876-O Docum 0 Filed 12/31/18 Page 6 of 9 Page|D 45

BoARD cF.RTIFIED cRIMINAL LAW %/).
TEXAS BoARD oF LEGAL spaclALIzATloN ,‘_Grr Danny D. Burns
}
' Attorney at Law

 

115 N. Henderson Street_ Fort Worth, Texas 76102 817-870-1544 Fax: 817-870-1589

August 23, 2018

Arnulfo Rodriguez, #53753-177
Giles W. Dalby C:F..(A1-27L)
Correctional Institution

805 North Ave F

Post, TX 79356

RE: your letter of today
Dear Mr. Rodriguez;

I tried to help you out. The Supreme Court did not see it
that way. I do not have your records. You can contact your court
appointed lawyer and I sent you this day a copy of the docket sheet
`from the District Court. It lists your lawyer. You have more
records of yours than I do. You will need to get a hold of your
trial,and/of your appellate lawyer who abandoned your case.

I cannot help you get “all your records”. Good luck. This is
the last letter to you.

q

 

Sincerely;

`.-' f
f z

t f . 7
....... //{z/z/ /Q /Z</f/¢A»z/

DANNY ny URNs

ENC.

 

 

 

r'10881 USC]§`a\se\§,ri&§éqyéQQ§JeGZ-O Document 10 Fi|eo| 12/31/18 Page 7 of 9 PagelD 46

10/17/2017

lO/l7/2017

10/23/2017

ll/20/2017

ii/20/2017

12/05/2017

12/13/2017

03/12/2018

q

04/17/2018

 

m

mmm

_mm

10/10/2017 § MOTION filed by Appellant Mr. Amulfo Rodriguez for leave to file pettion for rehearing out of time.

[8611772-2] Date of service: 10/10/2017. Document is insufficient for the following reasons: The
proposed petition for rehearing attached to the motion is insufficient as it doesn‘t have the required
opinion attached, pursuant to Fifth Circuit Rule 40.l. Sufficient Mtn/Resp/Reply due on 10/17/2017 for
Appellant Arnulfo Rodriguez. [16-10881] (SEP) [Entered: 10/ lr2/2017 08:23 AM]

DOCUMENT RECEIVED - NO ACTION TAKEN. No action will be taken at this time on the motion
for leave to file petition for rehearing out of time received from Appellant Mr. Arnulfo Rodriguez
because a motion for leave to file petition for rehearing out of time has already been filed on our docket
[16-10881] (RSM) [Entered: 10/17/2017 09:08 AM]

The motion to file rehearing out of time filed by Appellant Mr. Arnulfo Rodriguez in 16~10881
[§§1 ! ZZZ-Z] has been made sufficient Sufficient Mtn/Resp/Rpl deadline satisfied [16~10881_] (RSM)
[Entered: 10/17/2017 09:15 AM]

COURT ORDER granting appellants motion to recall the mandate filed by Appellant Mr. Aniulfo
Rodi'iguez [§QM;Z] Judge(s): PEH, JEG and SAH. [16-10881] (CMB) [Entered: 10/23/2017 02:31
PM]

COURT ORDER granting motion to file rehearing out of time filed by Appellant Mr. Arnulfo Rodriguez
[§Ql_l'L-Z] Judge(s): PEH, [16~10881] (NFD) [Entered: 11/20/2017 02:46 PM]

PETITION filed by Appellant Mr. Arnulfo Rodriguez for rehearing [8643010-2]. Date of Service:
10/03/2017 [16~10881] (NFD) [Entered: 11/20/2017 03:02 PM] »

COURT ORDER denying petition for rehearing filed by Appellant Mr. Arnulfo Rodriguez [M_(EZ]
Mandate issue date is 12/13/2017 Judge(s): PEH, JEG and SAH. [16-10881] (NFD) [Entered:

12/05/2017 01 ;04 PM] .EXH[B[T

MANDATE ISSUED. Mandate issue date satisfied. [16-10881] (NFD) [Entered: 12/13/2017 07:51

,AM]

SUPREME COURT NOTICE that petition for writ of certiorari [8723933-2] was filed by Appellant Mr.
Arnulfo Rodriguez on 03/05/2018. Supreme Court Number: 17-8049. [16~10881] (SMC) [Entered:
0371272018 02:27 PM

SUPREME COURT ORDER received denying petition for writ of certiorari filed by Appellant Mr.
Arnulf`o Rodriguez in 16~10881 on 04/16/2018. [8752892-1] [16-10881] (CAV) [Entered: 04/17/2018

‘{C,-|

 

12;25 PM] ‘

 

Docket as of 10/09/2018 09:42:23 AlV| page 7 of 7

 

Case 4:18-cv-00876-O Document 10 Filed 12/31/18 Page 8 of 9 Page|D 47

_, ExHiBlT ‘1D”

/ x
11 4 1111 /<1 ”‘;/1”~`° 4
)a€-rL %“ 1215 /)5'75' ai/<>Z‘-°’/Men%$ _. ,`44

gee/25

,VG" ji*x;\,=.»-?,,~;/S`t'r¢}`,f% /

    

d '~
J"P, ,,aa/g;i;
'1’:;‘ z , ,, ,
‘;i@ c~""~`<»n'/'¢ en <X;;ma;p €;1»:1£}”1‘”"¢-1~<::1¢-1€

~ , /’i `1‘?1'1,=» '1~11'11""‘\ 1111/1 101 ,
v ` /:.ras c’- rs gaf 51./:‘“< §

1111
@

 

18-cv-00876-O Document 10 Filed12/31/18 Page9of9 Page|D 48

Case 4

 

      

 
     

t , ,. w
n . . t . _ ensued m sneed wm.@. il convened .w
rt _., nom anew a. prima n. a. AB-N\.C .
… _ ,\ , n mem zo.s,..E ><mzcm a ,

, d , §§ § §§ , ¢

 

 

  

cz:.m© mH>.H.mm UHMHWHQH OOS~.H~ QL …w,w
Zowmmm_.mz UHmH.wHQH. Om. H._mua>m
wowm. ZOWHE UH<HmHOz

wo.a E. HO.E mmimmmHu wOOK 30
month Som\mmu me>m vm~cm

     

§

 

 

 

